DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims. 

Response to Amendments
Amendments to the claims overcome the objection to claim 1 set forth in the prior Office action.  Therefore, the objection is withdrawn.
Applicant’s remarks overcome the rejection of claims 1 and 3-19 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejection of claims 1 and 3-19 under 35 USC 102(a)(1) set forth in the prior Office action is withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that “the input unit stops power transfer” when the apparatus is off “by disconnection of the third opening and closing portion.”  However, based, on the disclosure, it is not understood that the input unit causes power transfer to stop and that the third opening and closing portion is disconnected.  It is understood and interpreted to mean “wherein the third opening and closing portion disconnects the supply portion from the input unit when the laundry treating apparatus is turned off,” which is the inverse operation recited in claim 19.
Claim 5 states that the operation controller comprises “the first power supply portion configured to convert the power supplied from the external source into first power.  However, the first power supply portion has not been previously recited to convert the power supplied from the external source into first power.  It is assumed that this should be a wherein clause at the end of the claim.
Claim 16 refers to “the system of claim 15.”  However, the invention of the preceding claims is recited as a device, not a system.  It is assumed that claim 16 should refer to “the device of claim 15.”
Remaining claims are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140075215 by Kim et al. in view of U.S. Patent Application Publication 20030037382 by Broker.
As to claim 1, Kim teaches a device (control unit) for controlling a laundry treating apparatus, the laundry treating apparatus including an input unit (e.g. control buttons, touchscreen, para. 44), and operation unit (e.g. motor, pump), and a display unit (e.g. touchscreen) (see figs. 1-3), the device comprising:
an operation controller (PCB 281 including main MICOM 221, para. 47) to receive power and communicates with the operation unit (para. 47); 
a display controller (PCB 285 including display MICOM 213) driven by power from the operation controller PCB 281 (power supplied from power IC 193, para. 48, that receives power from SMPS 231, fig. 6, on the operation controller PCB 281, para. 52) to control the display unit (para. 46); and 
a driving controller (PCB 283 including standby power MICOM 211, para. 48) driven by power from the operation controller PCB 281 (power supplied from sub-SMPS 231 on operation controller PCB 281, para. 52, to standby power MICOM 211, fig. 6, on driving controller PCB 283, para. 48) to control a power supply to the input unit, operation controller, and display controller so as to control an operation of the input unit, operation controller, and display controller (para. 46, standby power MICOM 211 on driving controller PCB 283 controls power and operation of the other components, para. 46), 
wherein the input unit comprises a communication portion (communication portions of display PCB 285; control panel IC 191 and power IC 193) to communicate with a target device (touchscreen MICOM 213, input buttons, fig. 5) to receive a control signal input (fig. 5),
wherein the driving controller comprises:
a supply portion (control panel IC 191, fig. 6, para. 48) to receive power from the operation controller PCB 281 (power supplied from sub-SMPS 231 on operation controller PCB 281, para. 52, to control IC 191, fig. 6, on driving controller PCB 283, para. 48) and convert the power into driving power of the driving controller (via control panel IC 191);
a first opening and closing portion (main relay 253, fig. 6, para. 52) to connect the external power source to a first power supply portion (main SMPS 233, fig. 6, para. 52);
a second opening and closing portion (connection hardware) to connect the operation controller (PCB 281 including main MICOM 221 and SMPS 231, paras. 47 and 52) to the display controller (PCB 285 including display MICOM 213) (standby power MICOM 211 on driving controller PCB 283 controls power and operation of the other components, para. 46); and
a third opening and closing portion (connection hardware) to connect the supply portion of the driving controller (control panel IC 191) to the input unit (e.g. control buttons, touchscreen, para. 44) (standby power MICOM 211 on driving controller PCB 283 controls power and operation of the other components, para. 46), 
wherein the third opening and closing portion disconnects the supply portion from the input unit when the apparatus is turned off (para. 59), and
wherein the third opening and closing portion disconnects the supply portion from the input unit when the laundry treating apparatus is turned off (user press of the power key to turn off the apparatus, i.e. “power key not applied”; power transfer starts upon a user press of the power key to turn on the apparatus, paras. 53-59),
wherein the first opening and closing portion (main relay 253, fig. 6, para. 52) disconnects the external power source from the first power supply portion (main SMPS 233, fig. 6, para. 52) when the apparatus is turned off and in a standby state (para. 52) and connects the external power source to the first power supply portion when the apparatus is turned on (para. 52), and 
wherein the second opening and closing portion (connection hardware) disconnects the operation controller PCB 281 from the display controller (PCB 285 including display MICOM 213) when the apparatus is turned off and in a standby state, and connects the operation controller PCB 281 to the display controller (PCB 285 including display MICOM 213) when the apparatus is turned on (para. 57, power is not supplied to the display MICOM 213 in the standby state).
Kim does not teach that the input unit comprises a voice recognition portion in addition to its communication portion.  However, one of ordinary skill in the art would have recognized as obvious to modify the device of Kim to have a voice recognition portion.  Broker teaches a voice command circuit 190 in a laundry treating apparatus and further teaches that voice recognition allows for an efficient way to control the apparatus by entering commands by voice instead of typical knobs, buttons, or LCD panels (para. 10).  Based on the teachings of Broker, one of ordinary skill in the art would have been motivated to modify the input unit of Kim to also have a voice recognition portion to allow for efficient control of the apparatus, as taught by Broker.  Upon this obvious modification, when the supply portion is disconnected from the input part standby current would be reduced from both portions of the input unit – the communication portion and the voice recognition portion.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 3, Kim teaches that the input unit receives power from the driving controller PCB 283 (para. 48, control panel IC 191 is on driving controller PCB 283 and thus receives power therefrom) and transfers an input signal to the driving controller PCB 283 (para. 49).
As to claim 4, Kim teaches that the input unit is driven by receiving power when the apparatus is in a standby state (para. 54, power IC 193 and control panel IC 191 receive standby power).
As to claim 5, Kim teaches that the operation controller comprises a first power supply portion (main SMPS 233, fig. 6, para. 52) that converts the external power into a first power (para. 52, SMPS converts the power to DC); a second power supply portion (sub-SMPS 231, fig. 6, para. 52) that converts the external power into a second power (para. 52, SMPS converts the power to DC); and an operation performing portion (e.g. logic circuitry of PCB 281) driven by the first power to control the operation controller (PCB 281 including main MICOM 221, fig. 6, para. 47).
As to claim 6, Kim teaches that the first opening and closing portion (main relay 253, fig. 6, para. 52) is controlled by the driving controller (PCB 283 including standby power MICOM 211, para. 48) to connect the external power source to the first power supply portion (fig. 6, para. 52).
As to claim 8, Kim teaches that the first power supply portion (main SMPS 233, fig. 6, para. 52) receives power supplied from the external source when the external source is connected thereto by the first opening and closing portion (main relay 253, fig. 6, para. 52), converts the received power into the first power (para. 52, SMPS converts the power to DC), and supplies the first power to the operation unit (e.g. motor, pump) and the operation performing portion (e.g. logic circuitry of PCB 281).
As to claim 9, Kim teaches that the second power supply portion (sub-SMPS 231, fig. 6, para. 52) receives power from the external source at all times (fig. 6), converts the power into the second power (para. 52, SMPS converts the power to DC), and transfers the second power to the display unit (e.g. touchscreen) and the driving controller (PCB 283 including standby power MICOM 211, para. 48) (fig. 6).
As to claim 10, Kim teaches that the operation performing portion (e.g. logic circuitry of PCB 281) communicates with the driving controller (PCB 283 including standby power MICOM 211, para. 48) to control the operation controller (PCB 281 including main MICOM 221, para. 47) according to a result of the communication (para. 49).
As to claim 11, Kim teaches that the operation performing portion (e.g. logic circuitry of PCB 281) receives the signal from the driving controller (PCB 283 including standby power MICOM 211, para. 48) to control the operation controller (PCB 281 including main MICOM 221, para. 47) according to the signal (para. 49).
As to claim 12, Kim teaches that the display controller (PCB 285 including display MICOM 213) comprises a conversion portion (power IC 193, fig. 6, para. 48) to receive power from the driving controller (para. 46, standby power MICOM 211 on driving controller PCB 283 controls power and operation of the other components, para. 46) and convert the power into driving power of the display controller (para. 48); and a display performing portion (MICOM 213, fig. 6) receiving the driving power from the conversion portion to control the display controller (para. 48).
As to claim 13, Kim teaches that the conversion portion (power IC 193, fig. 6, para. 48) receives the power from the driving controller (para. 46, standby power MICOM 211 on driving controller PCB 283 controls power and operation of the other components, para. 46) when the apparatus is turned on (para. 59), converts the power into the driving power (para. 48), and supplies the driving power to the display performing portion (MICOM 213, fig. 6) (para. 59).
As to claim 14, Kim teaches that the display performing portion (MICOM 213, fig. 6) communicates with the input unit (e.g. touchscreen, para. 44) and the driving controller (PCB 283 including standby power MICOM 211, para. 48) to control the operation controller (PCB 281 including main MICOM 221, para. 47) according to a result of the communication (para. 44).
As to claim 15, Kim teaches that the driving controller (PCB 283 including standby power MICOM 211, para. 48) comprises a driving performing portion (e.g. connection hardware of control panel IC 191) receiving the driving power from the supply portion to control the driving controller.
As to claim 16, Kim teaches that the supply portion (control panel IC 191, fig. 6, para. 48) receives power from the driving controller (PCB 283 including standby power MICOM 211, para. 48) at all times (para. 54, control panel IC 191 receives power in an on state and standby state), converts the received power into the driving power (via control panel IC 191), and supplies the driving power to the driving performing portion (e.g. connection hardware of control panel IC 191).
As to claim 17, Kim teaches that the driving performing portion (e.g. connection hardware of control panel IC 191) controls the second opening and closing portion and the third opening and closing portion according to a driving state of the apparatus (fig. 6, connection hardware of control panel IC 191 controls the control signals, fig. 6).
As to claim 19, Kim teaches that the third opening and closing portion (connection hardware) connects the supply portion to the input unit when the apparatus is turned on (para. 57, power is not supplied to the display MICOM 213 in the standby state).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711